<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>      [NOT FOR PUBLICATION   NOT TO BE CITED AS PRECEDENT] <br>                                 <br>                 United States Court of Appeals <br>                     For the First Circuit <br> <br> <br> <br> <br>No. 98-1150 <br> <br>                      ANA SANCHEZ SEPULVEDA, <br> <br>                      Plaintiff, Appellant, <br> <br>                                v. <br> <br>                MOTOROLA ELECTRONICA DE P.R., INC, <br> <br>                       Defendant, Appellee. <br> <br> <br> <br>           APPEAL FROM THE UNITED STATES DISTRICT COURT <br> <br>                 FOR THE DISTRICT OF PUERTO RICO <br> <br>       [Hon. Jaime Pieras, Jr., Senior U.S. District Judge] <br> <br> <br> <br>                              Before <br> <br>                      Selya, Circuit Judge, <br>                 Bownes, Senior Circuit Judge, <br>                   and Stahl, Circuit Judge. <br>                                 <br>                                 <br> <br> <br>     Jesus Hernandez Snchez and Alberto Acevedo Colom on brief for <br>appellant. <br>     Francisco Chvere, Angel M. Cuevas-Trisn, and McConnell <br>Valdes on brief for appellee. <br> <br> <br> <br> <br> <br>September 21, 1998 <br> <br> <br> <br>                                 <br>                                

  Per Curiam.  In the suit that underlies this appeal, <br>plaintiff-appellant Ana Snchez Seplveda (Snchez) sued her <br>quondam employer, Motorola Electrnica de P.R., Inc. (Motorola), <br>alleging that Motorola constructively discharged her in violation <br>of the Age Discrimination in Employment Act (ADEA), 29 U.S.C.A.  <br>621-634 (West Supp. 1998), and local law, specifically, P.R. Laws <br>Ann. tit. 29,  146 (1995) (Law 100).  After a period of pretrial <br>discovery, Motorola moved for summary judgment.  The district court <br>granted this motion and entered summary judgment for the defendant.  <br>See Snchez Seplveda v. Motorola Electrnica de P.R., Inc., 988 F. <br>Supp. 34 (D.P.R. 1997).  Snchez appeals.  Having determined that <br>oral argument would not advance the decisional process, we <br>summarily affirm.  See 1st Cir. R. 27.1. <br>     On whole-record review, we believe that this is a <br>suitable case in which to act upon our long-held belief that "when <br>a lower court produces a comprehensive, well-reasoned decision, an <br>appellate court should refrain from writing at length to no other <br>end than to hear its own words resonate."  Lawton v. State Mut. <br>Life Assur. Co. of Am., 101 F.3d 218, 220 (1st Cir. 1996); accordIn re San Juan Dupont Plaza Hotel Fire Litig., 989 F.2d 36, 38 (1st <br>Cir. 1993).  Hence, we affirm the judgment for substantially the <br>reasons set forth in the opinion below.  We add only a small coda. <br>     In her brief, Snchez rehashes the evidence and invites <br>us to take a more expansive view of the facts than did Judge <br>Pieras.  We decline the invitation.  When summary judgment is at <br>stake, we, like the trial court, must scrutinize the record in the <br>light most favorable to the nonmoving party, "indulging all <br>reasonable inferences in that party's favor," Griggs-Ryan v. Smith, <br>904 F.2d 112, 115 (1st Cir. 1990) (emphasis supplied), but <br>disregarding unsupported allegations, unreasonable inferences, and <br>conclusory speculation.  See Smith v. F.W. Morse & Co., 76 F.3d <br>413, 428 (1st Cir. 1996); Medina-Muoz v. R.J. Reynolds Tobacco <br>Co., 896 F.2d 5, 8 (1st Cir. 1990).  If no genuine issue of <br>material fact percolates through the record, then summary judgment <br>is proper.  After all, the core purpose of summary judgment is "to <br>pierce the boilerplate of the pleadings" and appraise the proof to <br>determine whether a trial is needed.  Wynne v. Tufts Univ. Sch. of <br>Med., 976 F.2d 791, 794 (1st Cir. 1992).  Here, there is no warrant <br>to remit the case for trial. <br>     We will not dawdle.  Despite the liberality of the Fed. <br>R. Civ. P. 56 standard, the party opposing summary judgment is not <br>entitled to the benefit of every inference that she can imagine; <br>she only entitled to the benefit of reasonable inferences.  SeeNational Amusements, Inc. v. Town of Dedham, 43 F.3d 731, 735 (1st <br>Cir. 1995).  In this case, even assuming, arguendo, that Motorola <br>constructively discharged the appellant and that its reasons for <br>doing so were pretextual   both of which assumptions are <br>problematic   there is simply no significantly probative evidence <br>of any age-related animus. <br>     We need go no further.  Since such proof is an absolute <br>prerequisite to recovery in an age discrimination case, see, e.g., <br>Mesnick v. General Elec. Co., 950 F.2d 816, 828 (1st Cir. 1991); <br>Medina-Muoz, 896 F.2d at 9, the district court acted within its <br>proper office in granting the summary judgment motion. <br> <br>     Affirmed.</pre>

</body>

</html>